Citation Nr: 0727850	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder, and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The veteran's current heart disorder is not related to 
service.


CONCLUSION OF LAW

A heart disorder was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2002, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a May 2005 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  Thus the Board finds 
that the late timing of the notice of the fourth Pelegrini II 
element is nonprejudicial error as the veteran has been 
afforded appropriate notice.  

The Board also notes that during the pendency of this appeal, 
the Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of notice for reopening claims.  Since the Board is 
reopening the claim, any failure to provide notice as 
specified in Kent is harmless error.  

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran assisted in the development of his claim.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from May 
2003 through September 2003.  The veteran identified private 
medical treatment record, which the RO obtained for the 
period of October 1995 through June 2003.  The veteran 
submitted a statement from his private treatment physician 
dated in June 2003.  The veteran also submitted two articles 
from the internet in support of his claim.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence relevant to his 
claim not previously considered.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claim in February 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The veteran was previously denied service connection for slow 
heartbeat in an October 1980 rating decision.  Rating actions 
are final and binding based on evidence on file at the time 
the veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 
(West 2002).

The veteran filed a claim to reopen for service connection 
for a heart condition in September 2002.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to October 1980 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received in support of the veteran's claim to 
reopen includes his statements, private medical records for 
the period of October 1995 through June 2003, VA treatment 
records for May 2003 through September 2003, two internet 
articles from WebMD entitled Abnormal Heart Rhythm and 
Ambulatory Electrocardiography, and a letter dated in June 
2003 from the veteran's private cardiologist.  In addition, a 
VA examination was provided to the veteran in February 2004 
and that report is also in the claims file.

The veteran was previously denied service connection because 
no specific diagnosis was given in service for the veteran's 
complaints of irregular heartbeat and the workup was normal.  
In addition, there was no evidence that the veteran had a 
current disability.  The Board finds that some of the new 
evidence received since October 1980 is material.  
Specifically the Board finds that the private treatment 
records from the veteran's cardiologist are material in that 
they show the veteran has a current heart disability.  The 
Board also finds the June 2003 letter from the veteran's 
private cardiologist to be material as it provides an opinion 
that the veteran's current condition "more than likely" 
existed and was first documented in service.  The Board, 
therefore, reopens the veteran's claim.  Since the RO also 
made a determination of the veteran's claim on the merits, 
the Board finds that it can consider the merits of the 
veteran's claim with no prejudice to him.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show the veteran was seen in the 
dispensary on August 27, 1965 (6 months prior to his 
separation from service) with complaints of numbness  of the 
right side of his chest that had been progressively spreading 
to the left side of his chest and down to the bottom of his 
rib cage.  He also complained of having a slight irregularity 
in his pulse beat that morning.  He gave a history of this 
starting one year earlier.  This was intermittent occurring 
three times in the last year.  The duration of these episodes 
was one hour and there was associated weakness, nervousness 
and slow irregular heartbeat.  The last episode reported was 
on July 25.  Physical examination revealed the veteran's 
blood pressure was 112/78 and his pulse was regular at 78.  
His heart had regular sinus rhythm without murmur or increase 
in size.  The impression was possible paroxysmal atrial 
tachycardia or other cardiac irregularity.  A chest film and 
an electrocardiogram were ordered.

An electrocardiogram was conducted on August 30, 1965.  The 
report notes that the tracing was within normal limits.  A 
September 3, 1965, dispensary follow up note indicates that 
the chest film and electrocardiogram were normal.  The 
veteran was told that, if he has a repeat episode, he should 
check into the dispensary and would be sent to the hospital 
for an electrocardiogram.  

The veteran underwent a separation examination in January 
1966.  On the Report of Medical History, the veteran failed 
to report any history of shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, or high 
or low blood pressure.  The Report of Examination fails to 
show any objective findings of a problem with the veteran's 
heart.  He was discharged from service approximately one 
month later.  A note on the separation examination report 
that was signed by the veteran indicates that his health had 
not changed since the examination.

The post-service medical evidence is silent for any treatment 
for a heart disorder until October 1995.  On October 9, 1995, 
the veteran was seen for an initial consultation with a 
private cardiologist for evaluation and management of chest 
pain.  The veteran reported he had no prior history of 
documented cardiac disease.  He complained of developing 
several episodes of cough and atypical chest pain occurring 
since July.  He also reported a spell in August of the same 
symptoms which was not prolonged in nature.  He denied any 
history of syncope, dizziness or near-syncope.  He did report 
a history of hypertension for several years and that he had 
been identified as having elevated serum cholesterol.  
Physical examination revealed the veteran's blood pressure 
was 150/90 and resting pulse was 60 beats per minute and 
regular.  There were no murmurs, rubs, clicks or gallops.  
Electrocardiogram revealed sinus rhythm with minor 
nonspecific ST-T wave changes, but was otherwise normal.  An 
exercise echocardiogram was conducted in the office that day 
and was negative.  The assessment was atypical chest pain, 
rule out ischemic heart disease.  The veteran was placed on 
medication for blood pressure control.

He was also placed on a Holter Monitor for 9 hours and 28 
minutes.  Per the report, during that time, the veteran's 
maximum heart rate was 138 beats per minute and minimum heart 
rate was 60 beats per minute.  No atrial fibrillation, atrial 
flutter or junction rhythm was noted.  There was observed a 
total of 12 supraventricular ectopic beats with 12 isolated 
single events, no couplets and no runs.  There was also 
observed 111 ventricular ectopic beats with 111 isolated 
single events, no couplets and no runs.  

The veteran was seen for follow up on October 23, 1995.  The 
treatment note indicates that the Holter Monitor was 
remarkable for occasional premature ventricular contractions 
(PVCs).  No other problem was noted.  The veteran reported 
feeling better after his blood pressure was controlled by 
medication, and he denied recurrent chest pain.  The 
assessment was hypertension, controlled; atypical chest pain; 
and palpitations with Holter documenting a few PVCs.  

He was seen again in October 1996 for continued complaints of 
palpitations, especially at night if he had a tiring or long 
day.  He was not on any antihypertensive medication.  The 
assessment was symptomatic PVCs.  The veteran was placed on a 
trial of Atenolol 25 mg each day.  

In April 1997, the veteran was seen by his cardiologist for 
an episode in which he awoke from sleep and had severe chest 
pain.  He took antacids and Tenormin with some relief of the 
chest pain.  He reported it was much different than the 
previous episodes of chest pain, and he felt like he was 
going to have to go to the emergency room to seek medical 
attention but the pain spontaneously resolved.  Physical 
examination revealed the veteran's blood pressure was 120/80 
and heart rate was 50 beats per minute.  His heart had a 
regular rate and rhythm without murmur, clicks or gallops.  
An electrocardiogram revealed sinus bradycardia of 50 beats 
per minute and nonspecific ST-T wave changes.  The assessment 
was recurrent chest pain and previous history of symptomatic 
PVCs on beta blocker.  The veteran was scheduled for a 
thallium stress test.  This stress test failed to show any 
evidence of stress induced ischemia.  

Treatment records throughout 1998 and 1999 show the veteran 
continued to do well on a beta blocker except for a slow 
pulse rate, which he reported did not seem to be a problem.  
He reported he felt well without any recurrent palpitations 
or chest pains.

The veteran was not seen again until February 2001.  At that 
time, he reported to continue to do well with intermittent 
episodes of infrequent palpitations and associated mild 
atypical chest pain.  It was noted that his symptoms seemed 
well controlled on beta blocker therapy.  Electrocardiogram 
revealed sinus bradycardia, but was otherwise normal.  The 
assessment was palpitations, history of supraventricular 
tachycardia, controlled; hypertension, controlled; and 
hyperlipidemia.  

He was next seen in December 2002.  He reported onset of some 
palpitations with mild chest pain and shortness of breath 
since last visit.  Electrocardiogram revealed sinus 
bradycardia but was otherwise normal.  The assessment was 
recurrent palpitations, exclude recurrent premature 
supraventricular tachycardia; chest pain suggesting angina; 
and hypertension.  The veteran was scheduled for an 
echocardiogram, Holter Monitor and exercise Cardiolite stress 
test.  The exercise Cardiolite stress test was normal without 
evidence of stress induced ischemia.  The Holter Monitor test 
again showed periodic supraventricular and ventricular 
ectopic beats.  

The last treatment note is from June 2003.  The veteran 
continued to report doing well with only occasional episodes 
of shortness of breath.  His blood pressure was 138/72 and 
his resting pulse was 60 beats per minute.  No murmurs, rubs, 
clicks or gallops were noted on examination.  The assessment 
was atherosclerotic coronary disease and angina; 
tachycardia/bradycardia syndrome; and symptomatic 
bradycardia, stable.

Other private treatment records from August 2002 through 
March 2003 show the veteran was diagnosed to have a 
hypoactive thyroid during that period of time and was placed 
on medication for it.  

VA treatment records from 2003 show the veteran was first 
seen in May to establish care.  He reported a past medical 
history of hypertension, hypothyroidism, history of 
arrhythmia for several years (supraventricular tachycardia) 
and elevated PSA in past six months.  The veteran reported 
having exertional chest pain, orthopnea and paroxysmal 
nocturnal dyspnea.  Electrocardiogram revealed sinus 
bradycardia and incomplete right bundle branch block.  

In September 2003, the veteran was seen in the Emergency 
Department with complaints that he woke up after falling 
asleep in his recliner and his heart was pounding, feeling 
like it would jump out of his chest.  He stated it was 
driving him "crazy."  He denied any chest pain, dizziness 
or diaphoresis.  He also reported having drunk three beers 
that day.  He stated that his symptoms disappeared on arrival 
to the ER.  Physical examination was essentially 
unremarkable.  Electrocardiogram was normal.  The assessment 
was palpitation caused by either anxiety or alcohol.  

In support of his claim, the veteran submitted a June 2003 
letter from his private cardiologist.  The cardiologist 
indicates that the letter is in reference to a letter of 
denial for service connection due to medical illnesses 
relating to slow heartbeat and supraventricular tachycardia.  
He states that he originally saw the veteran in October 1995 
for evaluation of tachycardia/bradycardia syndrome and 
variant angina, and that, during this time, the veteran 
related to him that he had previous documentation of a slow 
pulse rate and racing of his heart while he was in the 
service.  He stated that he suspects that the veteran's 
cardiac condition was first identified at that time but no 
further treatment or diagnostic procedures were performed.  
The veteran presented in 1995 with obvious findings of 
supraventricular tachycardia now controlled on Lanoxin.  The 
cardiologist opined that it is more than likely that the 
veteran's condition existed and was first documented when he 
was providing military service to his country.

The veteran has also submitted multiple statements in which 
he contends that what he was seen for in service is the same 
as what his problems are now.  He has stated that he became 
ill while in service and went to the hospital but that the 
doctors who treated him were not as thorough as they should 
have been and did not test him or diagnose him as they should 
have done.  He claims that this was negligent of them.  He 
has said that he continued to have problems after he was seen 
in service, but that he did not realize the "seriousness" 
of his illness or think going to sick call would be of much 
help at that time and place so he failed to seek additional 
medical attention then.  

In order to assist the veteran, a VA examination was provided 
in February 2004.  The examiner noted that he reviewed the 
claims file and the veteran's medical records, both VA and 
non-VA.  In his report, the examiner set forth the veteran's 
history as seen in the medical evidence.  The veteran also 
reported that he continued to experience occasional 
palpitations after he left service but he managed to live 
with it until 1995 when he began seeing a cardiologist.  The 
examiner noted that the cardiologist's workup as seen in the 
treatment records was unremarkable except for sinus 
bradycardia shown on an electrocardiogram.  The veteran 
reported that he was placed on some heart medication.  He 
stated that he still experiences some heart palpitations and 
skipping, but he has never had a heart attack, cardiac 
catheterization or pacemaker placement.  He said these 
episodes of irregular heartbeat and skipping do not have any 
particular pattern or any precipitating factors, except for 
exertion and working overtime on his job.  It was noted that 
the veteran's past medical history was significant for 
hypertension and hypothyroidism.

On physical examination, the veteran was awake, alert and in 
no acute distress.  His vital signs were stable.  His blood 
pressure was 140/90 with pulse of 75 which was regular 
without any palpitations or skipping.  Cardiovascular exam 
was perfectly unremarkable, with a regular rate and rhythm.  
He had good equal peripheral pulsation in both upper and 
lower extremities.  There were no murmurs or gallops.  

The examiner noted that he had reviewed the records of the 
significant work-up by the veteran's private physician, 
including an exercise stress test, thallium stress test and 
electrocardiograms.  The diagnosis was history of occasional 
heart palpitations and skipping, without any significant 
evidence of coronary artery disease, ischemia or infarction.  
He noted that the veteran's work-up was basically 
unremarkable.  In rendering an opinion as to the etiology of 
the veteran's current symptoms, the examiner stated it is 
most likely that they are related to exertion and stress and 
that the bradycardia is most likely contributed to by his 
hypothyroidism.

After considering all of this evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  The Board acknowledges that the veteran was treated 
in service for complaints of irregular heartbeat and numbness 
in his chest.  However, there was no objective evidence of 
any cardiac disorder at that time.  The physical examination 
was unremarkable, and a chest film and electrocardiogram were 
normal.  The treatment note from September 3, 1965, clearly 
states that the veteran was told to return to the dispensary 
if he had another episode and he would be sent to the 
hospital for further testing.  Although the veteran has 
stated that he had additional episodes before his separation 
from service, he neither returned to the dispensary nor 
reported any continuing problem at the time of his separation 
examination.  

Furthermore, despite the veteran's statements that he 
continued to have problems with chest pain and irregular 
heartbeats (palpitations) after his discharge from service, 
he did not seek any treatment for this until almost 30 years 
after service.  Although the veteran is competent to report 
that he has experienced such symptoms since service, his 
report is not persuasive to show chronicity given the lack of 
evidence of treatment for 30 years.  Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

When he did seek treatment in October 1995, he only reported 
a history of this problem since July instead of the long 
history he has reported to VA.  The Board finds the veteran's 
reported history as seen in the October 1995 treatment record 
is more persuasive than his more current statements as to 
past symptoms.  His report as to the onset of his symptoms in 
October 1995 was made contemporaneously with the inquiry into 
the then-current state of the veteran's health, where as the 
more recent reports of symptoms were generated during the 
course of the veteran's current attempt to secure service-
connected compensation.  Thus the veteran's allegation as to 
continuity of symptomatology, standing alone, is not 
plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

Finally, the Board finds that the opinion by the veteran's 
cardiologist is not persuasive to establish a nexus between 
his current condition and the complaints in service.  The 
veteran's cardiologist states that his opinion is based upon 
the veteran's report of history of in-service incurrence at 
the time he originally treated the veteran in October 1995.  
The cardiologist's treatment records, however, fail to report 
that such a history was given.  Rather the October 1995 
treatment record shows that the veteran only gave a history 
of having problems for several months rather than almost 30 
years.  A 30 year history of the veteran's symptoms would 
seem to be significant enough that it would have been noted 
in the treatment record if such history was given.  For that 
matter, none of the medical evidence shows that the veteran 
has reported a 30-plus year history of symptoms.  A VA 
treatment note from May 2003 shows the veteran was seen to 
establish care with VA and, although he reported a history of 
arrhythmia, the length of time was only "several years" 
rather than 36 years.  

Furthermore, there is no indication that the cardiologist's 
opinion is based upon anything more than the veteran's 
reported history.  Although the cardiologist indicates the 
letter is in reference to a letter of denial for service 
connection, there is no indication that he in fact read the 
rating decision like the veteran has contended.  In addition, 
even if he had read the rating decision, that is not the same 
as reviewing the clinical records as the facts set forth in 
the rating decision are not necessarily a complete recitation 
of what is in the medical records.  The Board is not bound to 
accept an opinion based on history provided by the veteran 
and on unsupported clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  

In contrast, the VA examiner's opinion that the veteran's 
current symptoms are more likely due to exertion and stress 
and that his bradycardia is likely contributed to by 
hypothyroidism is based upon a complete review of the claims 
file and the veteran's medical records.  The examiner 
provided a detailed history as seen in the VA and non-VA 
medical evidence as well as that provided by the veteran.  

Thus the Board finds the VA examiner's opinion as to the 
etiology of the veteran's current cardiac symptoms to be more 
probative than the private cardiologist's opinion.  The VA 
examiner's opinion combined with the medical evidence (or 
lack thereof), therefore, fails to establish a nexus between 
the veteran's current heart disorder and the complaints seen 
in service.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disorder.  The 
preponderance of the evidence being against the claim, the 
benefit of the doubt doctrine in not applicable.  
Consequently, the veteran's claim must be denied.


ORDER


Entitlement to service connection for a heart disorder is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


